Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2020-10104968.4 filed in China on February 20, 2020.   

DETAILED ACTION
Claims 1, 2, and 4 - 10 are pending in the application.
Claim 3 is cancelled.
Claims 1 and 10 are independent. 
This action is Non-final based on new 35 U.S.C. §103 prior art references that was not necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amended claims, the 35 USC 112(b) rejections are rescinded. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole .


Claims 1 – 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay (US Patent No. 8,683,834), in view of Kitamura et al. (PG Pub. No. 20210003991), herein “Kitamura” in further view of Rossano et al. (US PG Pub. No. 20190049930), herein “Rossano.” 

Regarding claim 1,
Macaulay teaches a wireless monitoring device for flexible (bend) material processing comprising a numerical control cutting device, (Figures 1 and 2, device 100; Col. 7, lines 1 – 2: “FIG. 2 Illustrates a side view of some of the active components of an exemplary forming device 100.”)  (Col. 2, lines 66 – Col. 3, line 3: “The present disclosure includes systems and methods for providing direct input of the measured formed sample flange length data to a calibration utility or a CNC control, for example via a wired or wireless data link, to a computer control or software utility.”)  a PC (Personal Computer) control device and a smart terminal; (Kitamura teaches the devices and connection between CNC control device, the PC computer, and smart device.) 
 wherein the numerical control cutting device comprises an equipment controller, (control module 108, Col. 6, lines 8 – 26) a servo system and a cutting module; (Col. 4, lines 48 – 58: “The hardware 102 can include hardware components of the forming device 100. As such, the hardware 102 can include, but is not limited to, one or more rams, one or more forming tools, one or more punches, one or more hydraulic mechanisms, one or more beds for supporting material, one or more backgauges, one or more manual gauges, one or more lower forming tools or dies, one or more servos, one or more motors, optical sensors, weight sensors, pressure sensors, presence sensors, conveyors, depth gauges, water lines, vacuum lines, bending tools, displays, cameras, safety mechanisms, combinations thereof, and the like.” See also Col. 5, lines 31 – 51.) 
Macaulay does not teach an equipment controller, PC control device and smart terminal that are coupled wirelessly.  However, Kitamura does teach an equipment controller (NC device 5) is communicatively connected with the PC control device, and the equipment controller is configured to control the servo system and the cutting module; (Par. 0045: “The NC device 5 can use the inputted NC data via the incorporated PC 10.”  Par. 0041: “A machine tool operation system 1 of the present embodiment includes an NC device 5 connected to a machine tool body (not illustrated)…” See figure 1.) and
the PC control device is communicatively connected with the smart terminal, and the smart terminal comprises a control module and a monitoring module.  (Par. 0015: “To achieve the above object, a machine tool operation system of the invention according to claim 1 includes an NC device connected to a machine tool body to perform numerical controls, a computer connected to the NC device, and a tablet terminal in wirelessly communication with the computer to enable input and output of signals to and from the NC device via the computer. The tablet terminal includes a display unit configured to display a menu screen showing selectable various operation modes for a machine tool that being previously provided to the NC device, on a display screen, an input unit to receive inputs of a user, and an input processing unit to output an input signal to be transmitted to the computer based on the input received by the input unit. The computer includes a signal processing unit to output a command signal for a machine tool operation to be transmitted to the NC device based on an input signal from the tablet terminal. A wireless communication unit to wirelessly send and receive signals between the tablet terminal and computer, and a transmission unit to transmit signals between the computer and NC device, are provided.”  Par. 0041: “A machine tool operation system 1 of the present embodiment includes an NC device 5 connected to a machine tool body (not illustrated), a computer 10 connected to the NC device 5 by a LAN cable 2 as the transmission unit, and a touch panel tablet terminal 20 in communication with the computer 10 by a wireless LAN connection 3 as the wireless communication unit using a Wi-Fi router 14. The computer 10 incorporated in the system 1 may use a commercially available personal computer of, e.g., Windows (registered trademark) OS. And later, the computer 10 incorporated in the system is also called the incorporated PC 10.” Par. 0064: “In the incorporated PC 10, based on the input signal wirelessly transmitted from the tablet terminal 20, the signal processing section 11 reads, from the storage section 12, the command code corresponding to the input signal to command discharge of cutting fluid from the main shaft lateral cutting fluid nozzle. The command code is transmitted from the incorporated PC 10 to the NC device 5 (S73) as a command signal.” Par. 0065: “The NC device 5 that has received the command signal makes the main shaft lateral cutting fluid nozzle of the machine tool discharge cutting fluid based on the command signal (S74). To stop the discharge of this cutting fluid, the first cutting fluid manual ON button 54 is pushed again to OFF (S71). Then, an input signal to disable the previous input signal that enables the commanded function is outputted from the tablet terminal 20 and also wirelessly transmitted to the PC 10 (S72).” See also Abstract, Par. 0013, 0014, 0018, 0020 – 0022, 0028, 0030, and claim 1. See figure 1.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device that bends or cuts a material by way of a numerical control system that has a main controller that controls the servo actuators and suction system and wirelessly communicates with a computer as in Macaulay with a system that contains a numerical control (NC) device that controls a cutting device where the NC device is coupled to a computer wherein the computer wirelessly communicates with a smart device such as a tablet terminal that sends commands to the NC device as in Kitamura in order to enable input and output of signals to a table to the NC device via computer from any location. (Par. 0014 and 0015) 
Kitamura also teaches the data processing module is configured to convert control commands and processing files issued by the smart terminal into control instructions through preset process algorithms and motion control algorithms (Par. 0045: “The operation buttons corresponding to the various machine tool operating functions are arranged on the operation panel image 30. In the operation panel application software, an input signal corresponding to each operation button is set. Signal processing software corresponding to the operation panel application software on the tablet terminal 20 is installed to the incorporated PC 10. A storage section 12 stores each code to command an execution of the operational function for the machine tool indicated by the operation button corresponding to each input signal. The signal processing software reads a command code corresponding to an input signal from the tablet terminal 20 from the storage section 12 to output the command code as a command signal in the signal processing section 11. New NC data can be also input into the incorporated PC 10 from a USB memory via a USB port 13. The NC device 5 can use the inputted NC data via the incorporated PC 10. [0046] In the present embodiment, the functions capable of operating the machine tool in response to inputs from the tablet terminal 20 correspond to various operation buttons arranged on the operation panel image 30 in FIG. 4.” Par. 0055: “The incorporated PC 10 previously stores, to the storage section 12, the command codes respectively corresponding to the operation buttons displayed on the operation panel image 30 to drive and operate the machine tool. Based on an input signal wirelessly transmitted from the tablet terminal 20, the signal processing section 11, using the signal processing software, reads a command code corresponding to the input signal from the storage section 12, outputs the read code as a command signal, and transmits the command signal to the NC device 5.”  See also Par. 0020, 0056 – 0061, and 0064.) 
	Although Kitamura teaches some elements of the original claim 3, Kitamura and Macaulay do not teach that the PC control device does not analyze the data and communicate with a smart device.  However, Rossano does teach the PC control device (cloud server 3) comprises a data processing module and an equipment data acquisition module; (Par 0054: “…cloud server 3…” “…to receive data…”; and Par. 0055: “…cloud server 3…” processes data) and send the control instructions to the equipment controller (See figure 3 that shows the smart solenoid having a PLC, item 121) to control a cutting processing of the cutting module; and the equipment data acquisition module is configured to acquire status data and processing data of the numerical control cutting device, process and analyze the acquired data, and send the processed and analyzed data to the smart terminal. (Par. 0054: “The cloud server 3 implements a software adapted to receive data from the single smart solenoid valve 1, analyzing it according to specific criteria, processing it, issuing remote commands to said smart solenoid valve 1 coming from a mobile device, such as a tablet or smartphone, or from a generic computer device, and therefore from client devices 13 in the remote field, capable of communicating with the cloud server 3 via the Internet through the known systems of univocal recognition between computer devices (see FIG. 4). The generic client device 13 can access the cloud server 3 once it has received authorization through its specific user access credentials.” Par. 0055: “The cloud server 3 is also capable of sending, to the client device 13, the data processed from the raw data deriving from the single smart solenoid valve 1, by means of the software installed on the same cloud server 3, in such a way that through the user interface on the client device 13 the user can analyze the data processed and may subsequently control the appropriate activities to the single smart solenoid valve 1 by means of suitable remote commands sent by the client device 13 to the cloud server 3, and then, from the cloud server 3 to the single smart solenoid valve 1.” Examiner’s Note - See figure 4 that shows the remote devices (tablet and smartphone, etc.) communicating with computing device (server 3) and the smart solenoid valve that may be part of a numerical control device (Par. 0006).  See also Par. 0053, and 0069 – 0073. Examiner’s Note – the intermediate server also communicates wirelessly as claimed; see Par. 0003.  Examiner’s Note – See also Yang, cited in conclusion section, that teaches an intermediate server device (120) that receives data from NC machines (110), analyzes the data, and receives commands from the terminal devices.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device that bends or cuts a material by way of a numerical control system that has a main controller that controls the servo actuators and suction system and wirelessly communicates with a computer as in Macaulay with a system that contains a numerical control (NC) device that controls a cutting device where the NC device is coupled to a computer wherein the computer wirelessly communicates with a smart device such as a tablet terminal that sends commands to the NC device, wherein the control commands are from previously stored code associated with the operation or buttons from the table device as in Kitamura with having an intermediate PC device such as a server that analyzes the data from an NC device, remotely communicates the data with a client device such as a tablet or smartphone, and receive commands from the remote client device (Par. 0053) as in Rossano in order to allow a server to analyze complex data from a smart solenoid that may be part of an NC device and give intelligent compact historical or graphical data accessible by a user. (Par. 0069 – 0072) 

Regarding claim 2,
Macaulay, Kitamura, and Rossano teach the limitations of claim 1 which claim 2 depends.  Macaulay also teaches that the numerical control cutting device further comprises an air suction system and a sensing module; and both the air suction system and the sensing module are communicatively connected with the equipment controller.  (Col. 4, lines 48 – 58: “The hardware 102 can include hardware components of the forming device 100. As such, the hardware 102 can include, but is not limited to, one or more rams, one or more forming tools, one or more punches, one or more hydraulic mechanisms, one or more beds for supporting material, one or more backgauges, one or more manual gauges, one or more lower forming tools or dies, one or more servos, one or more motors, optical sensors, weight sensors, pressure sensors, presence sensors, conveyors, depth gauges, water lines, vacuum lines, bending tools, displays, cameras, safety mechanisms, combinations thereof, and the like.”  Col. 4, lines 38 – 47: “FIG. 1 schematically illustrates a forming device 100, according to an exemplary embodiment of the present disclosure. In the illustrated embodiment, the forming device 100 includes one or more hardware components 102 ("hardware"), one or more software components 104 ("software"), one or more network interfaces 106, and one or more control modules 108. Although connections are not shown between all of the elements in FIG. 1, the forming device 100 can be configured such that all of the elements can communicate with each other.”) 

Regarding claim 4,
Macaulay, Kitamura, and Rossano teach the limitations of claim 1 which claim 4 depends.  Kitamura also teaches that the smart terminal comprises a control module and a monitoring module; the control module is configured to control an operation of the equipment; the controlling comprises processing control, manual control, parameter setting and processing file transmission; and the monitoring module is configured to receive processing data and status data of the numerical control cutting device sent by the data acquisition module of the PC control device, and display a processing, fault, position and speed information of the cutting device in real time, so as to realize a function of wireless monitoring of the numerical control the cutting device on the smart terminal.  (Par. 0028: “As wireless communication unit between the tablet terminal and computer…” Claim 1, line 5: “tablet terminal in wirelessly communication with the computer to enable input and output of signals to and from the NC device via the computer…”  Par. 0045: “The signal processing software reads a command code corresponding to an input signal from the tablet terminal 20 from the storage section 12 to output the command code as a command signal in the signal processing section 11. New NC data can be also input into the incorporated PC 10 from a USB memory via a USB port 13. The NC device 5 can use the inputted NC data via the incorporated PC 10.”  Par. 0046:  In the present embodiment, the functions capable of operating the machine tool in response to inputs from the tablet terminal 20 correspond to various operation buttons arranged on the operation panel image 30 in FIG. 4. The operation buttons are set to change in color by the operation panel application software in order to confirm that the operation buttons are changed from the disabled state to the enabled state. For example, the disabled state appears in white, in order to avoid malfunction grey appears, and the enabled state appears in other colors.  Par. 0047: “Similarly to the arrangement of a real operation panel of a past NC control panel, as the operation buttons arranged on the operation panel image 30, an emergency stop button 32, a cycle start button 33, a feed hold button 34, and a reset button 36 are arranged on the area toward the left end on the panel. An ENABLE button 63 is arranged on the lower right on the panel. When the ENABLE button 63 is pushed, some operation buttons enter the enabled state to function. When pushed, this button will illuminate in yellow for a fixed time.”  Par. 0050: “In the left area near the center of on the panel, mode change-over buttons are arranged to change the operating modes of the machine tool between the automatic operation mode and manual operation mode. As to the automatic operation modes, an MDI operation mode button 40, a memory operation mode button 41, an edit mode button 42, and a DNC operation mode button 43 are arranged. As to the manual operation modes, a handle feed mode button 44, a jog feed mode button 45, and a homing mode button Z are arranged. Only the buttons of the selected modes will illuminate in yellow.”  Par. 0052: “Below these buttons, program function buttons are arranged to operate the functions of the program. For example, a dry run button 49 that disregards the feedrate commanded by the program and operates the machine at the
feedrate set by a jog feedrate setting switch…” See also Par. 0026 and 0068.) 

	
Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay in view of Kitamura in further view of Rossano in further view of Harris et al. (PG Pub. No. 20040031410), herein “Harris.” 

Regarding claim 5,
Macaulay, Kitamura, Rossano teach the limitations of claim 4 which claim 5 depends.  Kitamura also teaches receive control commands and processing files sent by the control module of the smart terminal, and convert the control commands and processing files into cutting motion control instructions by the process optimization algorithm, motion control algorithm, and I/O (Input/ Output) control of the data processing module, and further send the control instructions to the equipment controller to control the numerical control the cutting device to complete the cutting processing. (Par. 0055: “The incorporated PC 10 previously stores, to the storage section 12, the command codes respectively corresponding to the operation buttons displayed on the operation panel image 30 to drive and operate the machine tool. Based on an input signal wirelessly transmitted from the tablet terminal 20, the signal processing section 11, using the signal processing software, reads a command code corresponding to the input signal from the storage section 12, outputs the read code as a command signal, and transmits the command signal to the NC device 5.” Par. 0045: “The operation buttons corresponding to the various machine tool operating functions are arranged on the operation panel image 30. In the operation panel application software, an input signal corresponding to each operation button is set. Signal processing software corresponding to the operation panel application software on the tablet terminal 20 is installed to the incorporated PC 10. A storage section 12 stores each code to command an execution of the operational function for the machine tool indicated by the operation button corresponding to each input signal. The signal processing software reads a command code corresponding to an input signal from the tablet terminal 20 from the storage section 12 to output the command code as a command signal in the signal processing section 11. New NC data can be also input into the incorporated PC 10 from a USB memory via a USB port 13. The NC device 5 can use the inputted NC data via the incorporated PC 10.”  Par. 0031: “The input unit of the tablet terminal includes the function that transmits the input signal of the operational function selected from the display of the operation panel image to the computer. The computer includes the function that outputs the command signal to the NC device to operate the machine tool based on the input signal from the tablet terminal. The operator can thus easily operate the machine tool by inputting operations to the operation panel image on the display screen of the tablet terminal.”)
 Macaulay and Kitamura do not teach establishing communications with the tablet or remote device.  However, Harris does teach the PC control device is configured to establish a connection with the control module of the smart terminal by wireless network communication, (Par. 0045: “The engraver is controlled by the computer using means commonly known in the printing or milling (e.g. CNC milling) industries.” Par. 0081: “One or more network interfaces 314 enable computer device 300 to exchange information with one or more other local or remote computer devices, illustrated as computer devices 326, via a network 328 that may include hardwired and/or wireless links.”  Par. 0077: “ROM 318 may include a basic input/output system ("BIOS") having one or more routines that are used to establish communication, such as during start-up of computer device 300.”) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device that bends or cuts a material by way of a numerical control system that has a main controller that controls the servo actuators and suction system and wirelessly communicates with a computer as in Macaulay with a system that contains a numerical control (NC) device that controls a cutting device where the NC device is coupled to a computer wherein the computer wirelessly communicates with a smart device such as a tablet terminal that sends commands to the NC device, wherein the control commands are from previously stored code associated with the operation or buttons from the table device as in Kitamura with having an intermediate PC device such as a server that analyzes the data from an NC device, remotely communicates the data with a client device such as a tablet or smartphone, and receive commands from the remote client device (Par. 0053) as in Rossano with a computer that controls a CNC that establishes communications with a remote computer device via a wireless link as in Harris in order to allow the CNC computer device 300 to participate in a distributed computing environment where functions or tasks are performed by a plurality of networked computer devices. (Par. 0081, lines 8 – 9) 

Regarding claim 6,
Macaulay, Kitamura, Rossano, and Harris teach the limitations of claim 5 which claim 6 depends.  Kitamura also teaches the smart terminal is one of a tablet computer, a smart phone or a mobile computer.  (Par. 0041: “…and a touch panel tablet terminal 20 in communication with the computer 10 by a wireless LAN connection 3…” See Fig. 1.) 

Regarding claim 7,
Macaulay, Kitamura, Rossano, and Harris teach the limitations of claim 6 which claim 7 depends.  Kitamura also teaches the smart terminal and the PC control device are connected by wireless communication.  (Par. 0041: “…and a touch panel tablet terminal 20 in communication with the computer 10 by a wireless LAN connection 3…” See Fig. 1, item 3 that shows the wireless connection to tablet (smart terminal).) 

Regarding claim 8,
Macaulay, Kitamura, Rossano, and Harris teach the limitations of claim 7 which claim 8 depends.  Kitamura also teaches that the smart terminal is connected to the PC control device through WiFi wireless communication.  (Par. 0028: “As wireless communication unit between the tablet terminal and computer, wireless LAN connection is preferred. For example, when the tablet terminal can use Wi-Fi and a Wi-Fi router is attached to the computer, a wireless LAN can be easily configured.”) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Macaulay in view of Kitamura in further view of Rossano in further view of Chinese application of Ceng et al. (CN Pub. No. CN 203474889 U), herein “Ceng.” 

Regarding claim 9, 
Macaulay, Kitamura, and Rossano teach the limitations of claim 1 which claim 9 depends.  Macaulay also teaches that in the sensing module and the equipment controller are connected by I/O connections; (Col. 4, lines 38 – 58: “FIG. 1 schematically illustrates a forming device 100, according to an exemplary embodiment of the present disclosure. In the illustrated embodiment, the forming device 100 includes one or more hardware components 102 ("hardware"), one or more software components 104 ("software"), one or more network interfaces 106, and one or more control modules 108. Although connections are not shown between all of the elements in FIG. 1, the forming device 100 can be configured such that all of the elements can communicate with each other.
The hardware 102 can include hardware components of the forming device 100. As such, the hardware 102 can include, but is not limited to, one or more rams, one or more forming tools, one or more punches, one or more hydraulic mechanisms, one or more beds for supporting material, one or more backgauges, one or more manual gauges, one or more lower forming tools or dies, one or more servos, one or more motors, optical sensors, weight sensors, pressure sensors, presence sensors, conveyors, depth gauges, water lines, vacuum lines, bending tools, displays, cameras, safety mechanisms, combinations thereof, and the like.”
	 Macaulay, Kitamura, and Rossano do not teach that the suction system and the equipment controller communicate by RS232 connection. However, Ceng does teach that the air suction system and the equipment controller are connected by RS232 communication.  (Par. 0014: “As shown in FIG. 2, is the utility model one kind of vacuum cathode arc metal coating film on the surface of the automatic control device of the specific embodiment for controlling the sputtering coating device, comprising a CNC controller and PLC of the coating process is finished. PLC enclosed or externally hung on the CNC controller, and connected with the CNC controller signal, when PLC is externally hung on the CNC controller, PLC and CNC controller connected through RS232, also can adopt other communication standard; when attached on the CNC controller in PLC, internal command and sent by the CNC controller directly receives the PLC feedback to the PLC data. action element mentioned in background technology of sputter coating device comprises a plurality of carrying out coating operation, each moving element respectively connected with the CNC controller or PLC signal. specifically, the CNC controller connected through signal, sends an instruction to control the flow of the flow meter in the sputtering coating device, controlling the mechanical vacuum pump, molecular pump, filament magnetic target magnetic field triggering device, on/off of the circulating water system. and controlling the molecular pump (servo or stepper) motor, turntable motor rotating action, thermal couple PLC and sputtering coating device, an ionization gauge, filament power supply, filament accelerating power supply, bias power supply and arc power source connected through the RS485 signal. it also can adopt other communication standard, sends the action instruction through the PLC by the CNC controller, or read data fed back to the CNC controller. receiving the data feedback after completing processing the state by the software program after the CNC controller, sends the correct command, the corresponding action element for providing correct output or make the correct action, (e.g., the molecular pump valve to regulate it to proper position, the bias voltage output 600 volts, arc power supply output 70 amps, triggering cathodic arc, etc.) so as to correct in order to finish the whole plating process.” Examiner’s Note – Ceng does not specifically state that the controller is connected to the vacuum pump via RS-232 communication, but under broadest reasonable interpretation, because the controller and PLC are using RS-232 communication the CNC controller could also use RS-232 to communicate with the vacuum pump. Also paragraph 0014 states that another communication standard could be used and figure 2 shows that the CNC controller is coupled to the vacuum pump.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device that bends or cuts a material by way of a numerical control system that has a main controller that controls the servo actuators and suction system and wirelessly communicates with a computer as in Macaulay with a system that contains a numerical control (NC) device that controls a cutting device where the NC device is coupled to a computer wherein the computer wirelessly communicates with a smart device such as a tablet terminal that sends commands to the NC device, wherein the control commands are from previously stored code associated with the operation or buttons from the table device as in Kitamura with having an intermediate PC device such as a server that analyzes the data from an NC device, remotely communicates the data with a client device such as a tablet or smartphone, and receive commands from the remote client device (Par. 0053) as in Rossano with using RS-232 with the CNC controller as in Ceng in order to use a simple serial standard that sends control signals from the controller to the vacuum pump. (Par. 0014) 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Macaulay in view of Kitamura in further view of Rossano in further view of German application of Eckhardt et al. (DE 102018208788 A1), herein “Eckhardt.” 


Regarding claim 10, it is directed to a method of steps to implement the system or apparatuses set forth in claims 1 and 4, with the additional element of setting a connection IP address and port number.   Macaulay, Kitamura, and Rossano teach the claimed system or apparatuses in claims 1 and 4.  Eckhardt teaches setting a connection IP address and port number of a control module of a smart terminal; (Page 4, Par. 3: “…uniform networking of machine controls, such as CNC controls…” Page 11, Par. 3: “…the machine controller and the network user are each assigned an IP address in order to establish the connection between them for the transmission of consistent data records.” See also page 18, Par. 3 that teaches a port address.)  Rossano teaches the different element of outputting information in the form of a graph. (Par. 0069 – 0072, 0086)  Therefore, Macaulay, Kitamura, Rossano, and Eckhardt teach the elements of claim 10. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device that bends or cuts a material by way of a numerical control system that has a main controller that controls the servo actuators and suction system and wirelessly communicates with a computer as in Macaulay with a system that contains a numerical control (NC) device that controls a cutting device where the NC device is coupled to a computer wherein the computer wirelessly communicates with a smart device such as a tablet terminal that sends commands to the NC device, wherein the control commands are from previously stored code associated with the operation or buttons from the table device as in Kitamura with having an intermediate PC device such as a server that analyzes the data from an NC device, remotely communicates the data with a client device such as a tablet or smartphone, and receive commands from the remote client device (Par. 0053) as in Rossano with assigning port and IP address in the CNC device as in Eckhardt in order to enhance data exchange and selectively provide secure transmissions between machine control systems. (Page 5, Par. 4) 

Response to Arguments

Applicant’s arguments with respect to all claims have been considered and Examiner is only partially persuaded that Kitamura does not teach the previous elements of claim 3 now added to claim 1.  Kitamura as cited above in paragraphs 0045, 0055, 0020, 0056 – 0061 and 0064 teach a PC device that wirelessly communicates with a tablet device (20) and a numerical control device (5).  The PC device stores command codes and instructions that correspond to the table device buttons that drive the NC device.  Examiner agrees that Kitamura does not provide analysis of the data from the NC device; however Rossano does teach that element as rejected herein.   Rossano was not necessitated by new limitations added to claim 1 and therefore this action is a non-final action.  Eckhardt was also added to claim 10 to verify an assignment of an address and port.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

 Chinese document of Yang et al. (CN 108416444 A1) as shown in figure 1 teaches a server computing device (120) that communicates with various terminal devices (130) and numerical control devices (110).  Server 120 also contains a data collecting module (121) and a processor (Page 6, Par. 6 and also item 1920).  The server 120 analyzes process data from the NC device (Page 11 and 15) and communicates data to the terminal device 130 (Page 13 and 14).  See figure 1 of Yang.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116